In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-18-00195-CR




          IN RE: ALEXI HINOJOSA MATOS




             Original Mandamus Proceeding




      Before Morriss, C.J., Moseley and Burgess, JJ.
       Memorandum Opinion by Justice Moseley
                         MEMORANDUM OPINION
        Alexi Hinojosa Matos, proceeding pro se, has petitioned this Court for mandamus relief.

Matos asks us to compel the Honorable Marc Carter, 228th Judicial District Court, Harris County,

Texas, to rule on a motion to enter sentence and a judgment nunc pro tunc he claims to have filed

in the trial court. This Court has jurisdiction to issue a writ of mandamus against “a judge of a

district, statutory county, statutory probate county, or county court in the court of appeals district.”

TEX. GOV’T CODE ANN. § 22.221(b)(1) (West Supp. 2018). Harris County, however, is not within

the territorial jurisdiction of this Court. TEX. GOV’T CODE ANN. § 22.201(g) (West Supp. 2018). 1

Accordingly, we have no authority to address the merits of the issues raised in Matos’ petition.

        We deny the petition.




                                                   Bailey C. Moseley
                                                   Justice

Date Submitted:          November 8, 2018
Date Decided:            November 9, 2018

Do Not Publish




1
 Section 22.201(g) of the Texas Government Code states, “The Sixth Court of Appeals District is composed of the
counties of Bowie, Camp, Cass, Delta, Fannin, Franklin, Gregg, Harrison, Hopkins, Hunt, Lamar, Marion, Morris,
Panola, Red River, Rusk, Titus, Upshur, and Wood.” TEX. GOV’T CODE ANN. § 22.201(g).
                                                      2